Opinión disidente del
Juez Asociado Señor Rigau
a la cual se une el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 22 de mayo de 1979
A pesar del relativamente pequeño escenario físico en que se desenvuelve este caso, el mismo plantea un problema fun*729damental de nuestro sistema de gobierno democrático, repre-sentativo y constitucional. (1)
Surge de los autos que por motivo de una controversia política, el Alcalde de Vieques desalojó de su habitual salón de reunión en la Casa Alcaldía a la Asamblea Municipal de dicho municipio. La Asamblea, órgano legislativo del munici-pio, para hacer valer sus derechos de reunión, aprobó, por sobre el veto del Alcalde y con el voto de más de dos terceras partes del total de sus miembros, la Ordenanza Núm. 8 de 4 de abril de 1978, mediante la cual designó formalmente el salón de reuniones que venía utilizando la Asamblea como su Salón de Sesiones oficial. A pesar de lo anterior, el Alcalde se ha negado a permitir que la Asamblea utilice dicho salón para sus reuniones.
El Presidente de la Asamblea Municipal y los demás miembros de dicha Asamblea presentaron en el Tribunal Superior, Sala de Humacao, una petición de mandamus ex-poniendo los hechos y solicitando del tribunal que ordenase al Alcalde demandado a cumplir o a dejar que se cumpla con la referida Ordenanza Municipal Núm. 8 de 4 de abril de 1978.
En 19 de diciembre de 1978 la ilustrada sala sentencia-dora declaró no haber lugar al recurso. Entendió que los demandantes debieron utilizar el procedimiento comprendido en el Art. 107 de la Ley Municipal, Ley Núm. 142 de 21 de julio de 1960, 21 L.P.R.A. see. 1741. Dicho artículo, según en-mendado, dispone que cuando en algún municipio exista un estado de fricción entre la Asamblea Municipal y el Alcalde, el Alcalde o la asamblea rendirá un informe al Gobernador, quien ordenará a los jefes de departamentos que pongan a *730disposición de la Comisión para Ventilar Querellas Munici-pales la documentación que tengan relativa a los asuntos pú-blicos de dicho municipio.
Sigue disponiendo dicho artículo que practicada la inves-tigación y celebrada una vista, la mencionada Comisión emi-tirá su fallo y podrá declarar vacante el cargo de Alcalde o los cargos de asambleístas que estime pertinente, etc. La resolu-ción que dicte la Comisión será revisable ante el Tribunal Supremo del país.
Obviamente dicho procedimiento — complicado, lento y po-lítico — fue diseñado para otras clases de “fricciones” y no para un caso como el de autos, en que se da no unas meras fricciones o discrepancias de criterios sino en el que ocurre la ingerencia física y jurídica del ejecutivo municipal con la rama legislativa del municipio, creándose así un serio pro-blema constitucional. No se trata de destituir al Alcalde ni a ningún asambleísta, ni de sustituirlos mediante su nombra-miento por un funcionario ejecutivo. Se trata de lo siguiente.
La Constitución de Puerto Rico provee para un Gobierno de forma republicana, compuesto por tres Poderes, a saber, el Poder Legislativo, el Ejecutivo y el Judicial. Art. I, Sec. 2, Constitución de Puerto Rico.
Dichos poderes son jurídica y formalmente independientes entre sí y forman el sistema de pesos y contrapesos que tiene por objeto proteger la libertad de los ciudadanos y hacer difícil el establecimiento de un gobierno autocrático uniper-sonal. En cuanto a estos principios básicos del sistema demo-crático constitucional nuestra Constitución se nutre, en gran medida, del derecho histórico sobre estas materias e incluye lo mejor del pensamiento y de la tradición constitucional occidental. Aponte Martínez v. Lugo, 100 D.P.R. 282, 291 (1971).(2) Como se dijo en Monaco v. Mississippi, 292 U.S. *731313, 323 (1934) : “La doctrina de la separación de poderes es fundamental para nuestro sistema. . . . Sus postulados limitan y controlan.”
También se ha dicho sobre el particular que la separación de poderes no es meramente un asunto de conveniencia o de mero mecanismo, sino que su propósito es básico y vital: prohibir o evitar que todos los poderes del gobierno sean aca-parados por unas mismas manos. O’Donoghue v. United States, 289 U.S. 516 (1933). Véase The Federalist, Núm. 9 (Hamilton); Núm. 47 (Madison); Núms. 66, 71 y 78 (Hamilton).
Nuestros gobiernos municipales, con sus ejecutivos y sus órganos legislativos separados e independientes constituyen, en parte, microcosmos del gran diseño establecido en la Cons-titución. La Ley Municipal dispone en su Art. 7, 21 L.P.R.A. see. 1107, que los municipios tendrán “plenas facultades legis-lativas” en todo asunto que fuere de naturaleza municipal. Y en su Art. 9, 21 L.P.R.A. see. 1151, expresa que: “Las facul-tades legislativas que por este Subtítulo se conceden a cada uno de los municipios de Puerto Rico, serán ejercitadas por el organismo de gobierno que se denominará oficialmente ‘asamblea municipal’.”
La Ley contiene una serie de ejemplos de facultades que la misma confiere a las asambleas municipales, pero no es necesario relacionarlas aquí. Baste con señalar que su ámbito incluye todo lo que es propiamente de materia legislativa. Como un sine qua non de las necesidades y facultades de un organismo plural legislativo es reunirse para deliberar y para tomar decisiones, surge de manera necesaria e inescapable que dicho organismo tiene la elemental facultad de decidir dónde y cúando se va a reunir. De lo contrario sus otras fa-*732cultades quedarían anuladas. La intervención de un funciona-rio ejecutivo en las legítimas funciones legislativas de la Asamblea Municipal y la obstrucción o tentativa de obstruc-ción de sus funciones plantea de inmediato un problema y un conflicto de tangencias constitucionales(3) que va más allá de la mera fricción que contempla el citado Art. 107 y justifica la utilización del recurso de mandamus y el ejercicio de nues-tra jurisdicción en el asunto. Lo mismo podría decirse si cual-quiera de los otros poderes interfiriesen impropiamente con cualquiera de los otros dos. Ante una situación como la del caso de autos este Tribunal puede y debe ejercer su función señera de señalar la pauta constitucional correcta.
Robledo, Alcalde v. C.V.Q.M., 95 D.P.R. 1 (1967), es distinguible del caso de autos. Allí se inició un procedimiento bajo el Art. 37 de la Ley Municipal de 1960 para destituir al alcalde por alegada conducta inmoral. El Tribunal se dividió. La mayoría sostuvo que no se trataba de conducta inmoral sino que “probablemente” lo que existía era “un estado de fricción entre el alcalde y algunos de los miembros de la asam-blea municipal.” Añadió la mayoría en su opinión, que “ [s] ólo resolvemos que la conducta, que se estimó probada no consti-tuye como cuestión de derecho la ‘conducta inmoral o actua-ciones ilegales que impliquen abandono, negligencia inexcusable o conducta lesiva a los mejores intereses públicos, en el desempeño de sus funciones’ que como causa de destitución estatuyó el legislador.” Se ordenó el archivo del cargo impu-tado al alcalde. La disidencia (Jueces Santana Becerra y Hernández Matos) opinó que se justificaba la destitución del alcalde por conducta inmoral, bajo el citado Art. 37.
En el caso de autos no se plantea una cuestión de con-ducta inmoral, en el sentido usual de la palabra, sino que, *733como hemos señalado, la situación comprende un conflicto jurídico y constitucional que hay que resolver en ese plano.
Yo revocaría la orden recurrida, expidiría el auto y dic-taría un interdicto prohibiéndole al demandado intervenir con u obstaculizar las reuniones de la Asamblea Municipal de Yieques, bajo apercibimiento de desacato. Regla 70 de las de Procedimiento Civil.

Esto no es de extrañar. Con frecuencia casos que prima facie parecen de modesto impacto llevan dentro de sí planteamientos y consecuen-cias de importancia. Por ejemplo, y salvando las distancias, un mero nombramiento de un Juez de Paz que no se entregó al interesado, produjo una opinión que es generalmente considerada como la opinión más importante del derecho constitucional estadounidense: Marbury v. Madison, 1 Cranch 137 (1803).


 Véase la Introducción del Profesor Edward S. Corwin a la Constitution of the United States of America, Revised and Annotated (1972), a la pág. XXII; del mismo autor, The Higher Law Background of American *731Constitutional Law, Cornell Paperbacks, (1965); Pound, The Development of Constitutional Guarantees of Liberty (1957); McIlwain, Constitutionalism, Ancient and Modem, (1940); Sabine, A History of Political Theory, (1945) y Antieau, Modern Constitutional Law, (1969) Tomo 2, pág. 200 y ss.


E1 Art. 29 de la Ley Municipal, 21 L.P.R.A. see. 1171, extiende a la Asamblea Municipal las limitaciones impuestas por la Constitución y la Ley de Relaciones Federales a la Asamblea Legislativa.